Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alvin Mosier appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Mosier’s motions to strike briefs and motion for a certification of question and affirm for the reasons stated by the district court. Mo-sier v. Virginia, No. l:ll-cv-01381-CMH-TCB (E.D.Va. Feb. 23, 2012). We dis*393pense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.